        Case 2:20-cr-00208-GJP Document 22 Filed 11/02/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

             v.
                                                      CRIMINAL ACTION
OMAR BERNARD,                                         NO. 20-00208

                     Defendant.



                                     ORDER

      AND NOW, this 2nd day of November 2020, pon considera ion of Defendan s

Motion to Suppress (ECF No. 14), the Go ernmen s Response (ECF No. 15), and

following a hearing held on October 19, 2020 (ECF No. 19), it is hereby ORDERED

ha Defendan s Motion is DENIED for the reasons set forth in the accompanying

Memorandum.



                                                   BY THE COURT:


                                                    /s/ Gerald J. Pappert
                                                   _________________________
                                                   GERALD J. PAPPERT, J.
